—Application by the *450appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 20, 1998 (People v Jones, 249 AD2d 490), affirming a judgment of the Supreme Court, Queens County, rendered June 4, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Santucci, J.P., Altman, O’Brien and Plorio, JJ., concur.